Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
1.	This action is the second Office Action for this Application.  The Applicant’s amendments and arguments filed on 4/13/22 have been fully considered. Claims 1-20 are pending and examined below.  Claims 2, 7, 8, and 12 are Original. Claims 1, 3-6, 9-11, and 13-20 are Currently Amended.
Response to Amendments
2.	The Claim Interpretations under 35 U.S.C. 112(f) set forth in the prior Office Action are withdrawn.  The Applicant has amended the claims to incorporate at least one processor in each of the "unit" in accordance with the Specification.

3.	The Drawing Objections set forth in the prior Office Action are withdrawn except for:

a)	Figure 6 has an arrow at the left that is missing a "source box/step", and it appears the source should be the Driving State DB 209 shown in Figure 5.  The Applicant seems to accept the Examiner's interpretation by his Remark on p. 16, "As noted by the Examiner, in the non-limiting embodiment illustrated in Figure 5, the drawing sets forth a configuration in which the Driving State DB 209 provides information to the Accident Correlation Extraction Unit 210, which is  illustrated in a corresponding configuration in Figure 6", but this acknowledgement does not correct the deficiency.

	In addition, the Applicant's amendment to the Specification as suggested in item 4c of the prior Office Action to match the displays shown in Figs 13 and 14 is acknowledged and accepted.

END -- Response to Amendments

Response to Arguments

4.	The Claim Rejections under 35 U.S.C. 112(a) set forth in the prior Office Action are withdrawn. The Applicant has amended the claims.

5.	The Claim Rejections under 35 U.S.C. 112(b) set forth in the prior Office Action are withdrawn. The Applicant has amended the claims.

6.	The Claim Rejections under 35 U.S.C. 101 regarding abstract ideas set forth in the prior Office Action are maintained.  The Applicant’s arguments for the amended claims are not persuasive:  

a)	The Applicant asserts on p. 20, “Applicant respectfully submits that the present recitations of at least amended independent claim 1 amount to significantly more than merely an abstract idea such as a mental steps or processes, particularly in view of the specifically recited technical solution directed toward a particular configuration of the various technical elements set forth by the particular claim recitations".

	The Examiner replies:  The Applicant has not claimed a particular configuration of generic technical elements (processors, displays, etc.) that amounts to any improvement in the technical elements themselves or an arrangement of technical elements integral to the solution in an unconventional way that amounts to significantly more.

b)	The Applicant asserts on p. 21, "Further, in a recent decision of the U.S. Court of Appeals for the Federal Circuit (CAFC) in Finjan 6 , the CAFC determined that claims directed to a non-obvious improvement in computer functionality are directed to statutory subject matter under 35 U.S.C. §101. Therefore, Applicant submits that the particular elements recited by independent claim 1 relate to an improvement at the time of invention to computer functionality itself, in that they are directed to a specific implementation of the recited solution to a problem in the relevant field".

	The Examiner replies:  The instant Application is wholly unrelated to the Finjan case, and the Examiner disagrees with the Applicant's assertion that the claims recite an improvement to computer functionality itself.  In addition, the Applicant does not state exactly what comprises the purported improvement.

c)	The Applicant asserts on pp. 21 and 22, "The presently recited claim elements provide a particular solution to a particular problem in the art, and the claimed solution is not appreciated in the prior art. Furthermore, Applicant respectfully asserts that the claimed invention is novel and nonobvious, and the deficiencies of the cited art discussed below provide an additional indication that the recited claim elements are not routine or conventional in the relevant field".

	The Examiner replies: From the MPEP 2106.05 (I), “Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting "the Government’s invitation to substitute §§ 102, 103, and 112 inquiries for the better established inquiry under § 101 "). As made clear by the courts, the "‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101  categories of possibly patentable subject matter." Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9). See also Synopsys, Inc. v. Mentor Graphics Corp., 839 F.3d 1138, 1151, 120 USPQ2d 1473, 1483 (Fed. Cir. 2016) ("a claim for a new abstract idea is still an abstract idea. The search for a § 101 inventive concept is thus distinct from demonstrating § 102 novelty.").

	In addition, the recited additional elements (e.g., at least one processor, a computer, and a server) are generic computing elements used as a tool for conventional data processing and display not amounting to significantly more.

7.	The Claim Rejections under 35 U.S.C. 102 and 103 set forth in the prior Office Action are maintained.  The Applicant’s arguments are not persuasive.  The Applicant has amended the claims and the Examiner has found art that teaches the amended claims.

END -- Response to Arguments



DETAILED ACTION

Drawings
8. 	Figure 6 filed on 3/19/20 is objected to for the reason described below. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance. New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because:

a)	Figure 6 has an arrow at the left that is missing a "source box/step", and it appears the source should be the Driving State DB 209 shown in Figure 5. This information is critical for understanding the current claims under consideration. The Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

Claim Objections
9.	Claims 5, 11 and 18 are objected to because of the following informalities:

a)	Claim 5 recites, "extraction unit that extracts …".  The word "that" should be deleted.

b)	Regarding Claim 11, the word "indicating" has been deleted.  It should be retained.

c)	Regarding Claim 18, the phrase "that transmits" is redundant.  It should be deleted.

Correction is required.

Claim Rejections - 35 U.S.C. § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claims 4, 5, 14, and 15 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention as follows:

a)	Claims 4 and 14 recite "at least one processor”.  The recited element lacks antecedent basis seems to be referring to the same element of the independent Claim 1. Applying the broadest reasonable interpretation in view of the Specification, the Examiner interprets this phrase as "the at least one processor". Otherwise, the Applicant can amend to recite at least one first processor, at least one second processor, etc.

	Dependent claims 5 and 15 inherit the deficiencies of their respective parent claims and are thus also rejected using the same rationale. 

Claim Rejections - 35 U.S.C. § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

11.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to method that recites a judicial exception, i.e., an abstract idea (Step 2A, Prong One of the 101 Analysis), but does not recite additional elements that integrate the judicial exception into a practical application (Step 2A, Prong Two of the 101 Analysis), or recite additional elements that amount to significantly more than the judicial exception (Step 2B of the 101 Analysis). 

	Step 2A, Prong One - Are the Claims Directed To Abstract Idea(s)?
Yes.  The claims recite an apparatus (possibly carried by a driver in Claims 18-20) executing a method (i.e., a series of steps or process) to capture and process data and display images based on the processed data.  The method is accomplished using generic computing components (e.g., an information processing apparatus composed of various "units" comprising at least one processor, a computer, a server, and a non-transitory computer-readable storage medium) storing and executing programmed instructions.

Independent Claims 1, 16, and 17 recite:
	acquiring information related to driving acts of a driver who drives a vehicle; 
	extracting a high-accident-correlation driving act that is highly correlated to an accident among the driving acts; 
calculating a driving risk tendency based on the high-accident-correlation driving act; and
generating a display image based on the driving risk tendency calculated by the driving risk tendency calculation unit wherein the display image generation unit generates the display image in order to indicate the calculated driving risk tendency in relation to a target value.

These limitations are directed to an abstract idea, in particular, A Method of Organizing Human Activity.  Acquiring and extracting pertinent data for a driver, performing calculations, and generating images amounts to mere data processing/analysis and display for the purpose of managing personal behavior (e.g., for insurance purposes).

	Step 2A, Prong Two – Do the Claims Recite Additional Elements that Integrate the Abstract Idea(s) Into a Practical Application?
	No.   The instant application is generally linking the abstract ideas identified in Step 2A, Prong One above to a particular technological environment, and merely recites additional computing elements used as a tool to perform the abstract idea.  The additional elements do not:  i) reflect an improvement in the functioning of a computer, or an improvement to other technology or technical field (MPEP 2106.05(a)); ii) implement the judicial exception with, or uses a the judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim (MPEP 2106.05(b)); iii) effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)); or iv) apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e))..  

The recited additional computing elements include various "units" implemented via at least one processor, executing programs stored in non-transitory computer-readable storage medium of a computer or an apparatus carried by a driver to perform the steps of acquiring information related to driving acts, extracting a high-accident-correlation driving act, calculating a driving risk tendency, and generating a display image based on the driving risk tendency in relation to a target value. These additional computing elements are recited at a high level of generality (i.e., as generic elements performing generic functions of storing, receiving, processing, transmitting, and displaying information) such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.

	Step 2B - Do the Claims Provide an Inventive Concept that Amounts to Significantly More?
No.  Step 2B of the 101 analysis requires determining if the limitations amount to significantly more.  This step requires consideration all of the items for Step 2A, Prong Two plus determining if the claims:  add a specific limitation other than what is well-understood, routine, conventional activity in the field (MPEP 2106.05(d)), and are NOT simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception (MPEP 2106.05(d) and Berkheimer Memo).  

As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to acquire information related to driving acts, extract a high-accident-correlation driving act, calculate a driving risk tendency, and generate a display image based on the driving risk tendency in relation to a target value amounts to no more than mere instructions to apply the exception using generic computer components.  Mere instructions to apply an exception using generic computer components cannot provide an inventive concept.  The Applicant is using programmed generic elements as a tool to automate the process steps, but the technology is not an integral requirement of the solution.  Furthermore, the type of information being processed and the manner in which it is processed does not impose meaningful limitations or render the ideas less abstract.   

Looking at the limitations as an ordered combination adds nothing that is not already present than when looking at the elements taken individually.  There is no indication that the combination of elements provides a technological solution to a technological problem, a technologically-rooted solution to a computer-centric problem, a solution to a problem introduced by the technology itself, or an improvement to a function of any computer.   

The dependent claims similarly do not provide additional elements that amount to significantly more than the judicial exceptions.  Dependent claims 2-5 recite additional limitations regarding calculation details calculation variables, units, and methods.  Dependent claims 6-13 recite various display details. Dependent Claims 14-15 recite data collection details

The Examiner additionally notes Claim 16 does not recite any additional elements. Accordingly, this claim is purely an abstract idea and does not recite any additional elements making it a Practical Application or amounting to significantly more as defined by the Office.

Claim Rejections - 35 U.S.C. § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 

A person shall be entitled to a patent unless:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

12.	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2016/0288797 by inventor Toshimitsu Takahashi filed on November 18, 2015 (hereafter, Takahashi): 

a)	Regarding Claim 1, Takahashi teaches:

	a driving act acquisition unit configured to acquire information related to driving acts of a driver who drives a vehicle (Takahashi, [0022]);

	a high-accident-correlation driving act feature amount extraction unit configured to extract a high-accident-correlation driving act that is highly correlated to an accident among the driving acts; a driving risk tendency calculation unit configured to calculate a driving risk tendency based on the high-accident-correlation driving act (Takahashi, [0042], [0043]);

	a display image generation unit configured to generate a display image based on the driving risk tendency calculated by the driving risk tendency calculation unit, wherein the display image generation unit generates the display image in order to indicate the calculated driving risk tendency in relation to a target value (Takahashi, [0076]).  Takahashi Figure 9 shows the driver's tendency on a scale of 1 to 5 relative to a target value of 5.

	 wherein the driving act acquisition unit, the high-accident-correlation driving act feature amount extraction unit, the driving risk tendency calculation unit, and the display image generation unit are each implemented via at least one processor (Takahashi, [0021], [0022], [0029], [0030], Claims 7-12).


Claim Rejections - 35 U.S.C. § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	 
13.	Claims 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi in view of U.S. Patent No. 10,830,605 by inventor Sunil Chintakindi effectively filed on October 18, 2016 (hereafter, Chintakindi): 

a)	Regarding Claim 2, Takahashi discloses: in Par [0059] "Step 603 is processing executed by the central processing unit 161 to perform the driving diagnosis of the diagnosis target driver with respect to each dangerous driving behavior by using the evaluation criterion 184 determined in FIG. 3. When performing the diagnosis of the rapid deceleration frequency, the central processing unit 161 executes the diagnosis using a threshold value and measurement time confirmed that the distribution statistically differs between safe drivers and dangerous drivers. For example, if it is statistically found that the distribution of the frequency when one-minute vertical acceleration of the vehicle becomes lower than a threshold value −2.0 m/s.sup.2 differs between the safe drivers and the dangerous drivers, the central processing unit 161 calculates the frequency when the vertical acceleration of the vehicle becomes lower than the threshold value −2.0 m/s.sup.2, every minute with respect to all sections of diagnosis target travel data of an evaluation target driver and calculates an average of such frequencies in step 603. Then, the central processing unit 161 calculates the score depending on which section in the graph illustrated in FIG. 2 the calculated rapid deceleration frequency is included"; AND, in Par [0061], "In a case of the degree of back-and-forth swaying, let us assume the following: as a result of having the central processing unit 161 calculate standard deviations of 30-second vertical acceleration of the vehicle during the entire diagnosis target period, it is found that the distribution statistically differs between the safe drivers and the dangerous drives with respect to an average of the standard deviations. In this case, upon the driving diagnosis as well, the central processing unit 161 calculates the standard deviations of 30-second vertical acceleration of the vehicle during the entire diagnosis target period and then calculates the score based on an average of such standard deviations.".  The Examiner interprets event "frequency" and "standard deviations" from average as disclosed in Takahashi embodies "occurrence probability" and a measure of risk. Takahashi does not specifically teach: The information processing apparatus according to claim 1, wherein the driving risk tendency calculation unit calculates an occurrence probability, a degree of contribution, and a degree of risk of the high-accident-correlation driving act as driving risk tendencies.

	However, Chintakindi discloses in [Col 18, Ln 11-33], "One of the inputs into the driver score engine 251A is the driving behavior score dataset 252. In some cases, the driving behavior score dataset 252 may be specific to an individual driver. The driving behavior score dataset 252 may be derived and calculated based from the driver's telematics information. For example, the following one or more driving behaviors may be utilized for the driving behavior score dataset 252: improper speed, braking, inattentive, signal violation, improper interaction with others, improper passing, improper turning, avoiding maneuvers, and/or driving experiences. This driving behavior score dataset 252 may be a weighted average of the counts of the extreme driving behaviors, such as by counting the individual instances of extreme driving behaviors. Even though the driving behavior score dataset 252 is personalized to the driver, the driving behavior score dataset 252 may leverage information from other users/drivers to determine risk-weights for each of these behaviors. This driving behavior score dataset 252 is determined from past telematics data and builds with time over the driver's driving record, such as the frequency of hard braking and other driving behavior categories, acceleration and speeding profile, and jerk driving".  The Examiner interprets "frequency", "risk-weights" and "driving behavior score" as disclosed in Chintakindi embody "occurrence probability", "degree of contribution", and "degree of risk" respectively as claimed. 

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine driving risk tendencies including frequency (i.e. occurrence probability) and standard deviations (i.e., a measure of risk) as disclosed in Takahashi with calculating risk based on frequency (i.e., occurrence probability), risk weights (i.e., degree of contribution), and a driving behavior score (i.e., degree of risk) as disclosed in Chintakindi as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success because modelling or scoring risk based on, for example, the product of probability and severity (i.e. degree of contribution) is well-known to persons having ordinary skill in the art (e.g., also see Sendhoff reference recited below for Claims 3 and 4).

b)	Regarding Claim 6, Takahashi teaches: The information processing apparatus according to claim 2, wherein the driver is a contractor to automobile insurance, and wherein the display image generation unit generates a display image on a basis of a degree of risk of a priority attention driving act in the driving risk tendency (Takahashi, Pars [0076], [0077], [0078], Figure 9).  The Examiner asserts "wherein the driver is a contractor to automobile insurance" is intended use and is not given patentable weight.

14.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Chintakindi in view of U.S. Patent Application Publication No. 2017/0113685 by inventor Bernhard Sendhoff filed on October 21, 2016 (hereafter Sendhoff): 

a)	Regarding Claim 3, Takahashi teaches: The information processing apparatus according to claim 2, wherein the driving risk tendency calculation unit calculates an occurrence probability of the high-accident-correlation driving act in units of time or units of mileage (Takahashi, Par [0059], and Chintakindi teaches: calculates a degree of contribution by regression analysis of the high-accident-correlation driving act in [Col 31, Ln 32-53], "In some cases, a logistic-regression based model for risk classification may be utilized for any or all of the … risk engines. Logistic regression or decision tree which gives the weightage of important features may be good for initial analysis to understand risk". That is, Chintakindi discloses regression analysis to determine weightage (i.e., degree of contribution) of important features (i.e., high-accident-correlation driving acts).  

	Takahashi and Chintakindi do not specifically teach:  The information processing apparatus according to claim 2, wherein the driving risk tendency calculation unit calculates … a degree of risk on a basis of a product of the occurrence probability and the degree of contribution.

	However, Sendhoff discloses in Par [0026], "Risk is commonly defined as probability of occurrence of a detrimental event, multiplied with the severity of the event assuming that it actually occurs. It can be quantified in terms of accident cost. For example, a crash of cars at a certain relative velocity to each other might have a certain accident severity; a similar crash with higher relative velocity is then expected to have a higher severity". The Examiner interprets "severity of the event" as disclosed in Sendhoff embodies "degree of contribution" as claimed.
	
	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining occurrence probability of high-risk-driving acts in units of time or mileage as disclosed in Takahashi and weightage (i.e., degree of contribution) via regression analysis as disclosed in Chintakindi with calculating a degree of risk as a product occurrence probability and of severity (i.e., degree of contribution) as disclosed in Sendhoff as an "Obvious to Try" choice from among a finite number of identified, predictable solutions, with a reasonable expectation of success. Modelling risk based on the product of the probability of loss and the cost of loss (severity or degree of contribution) is well-known to persons having ordinary skill in the art.

b)	Regarding Claim 4, Takahashi teaches: The information processing apparatus according to claim 3, further comprising: a priority attention driving act selection unit configured to select a high-accident-correlation driving act for which a degree of risk is higher than a predetermined value as a priority attention driving act, wherein the priority attention driving act selection unit is implemented via at least one processor (Takahashi, Par [0077], 00078]).

15.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Chintakindi, and Sendhoff in view of U.S. Patent Application Publication No. 2021/0125432 by inventor Eric Webster effectively filed on June 2, 2017 (hereafter, Webster): 

c)	Regarding Claim 5, Takahashi teaches: The information processing apparatus according to claim 4, wherein the driver is a contractor to automobile insurance, and wherein the information processing apparatus further includes an all-contractors high-accident-correlation driving act average occurrence probability calculation unit that calculates an average occurrence probability of high-accident-correlation driving acts of all contractors to the automobile insurance  (Takahashi, [0036], [0037], Figure 7).  In Figure 7, the peaks of the bell curves are the average "Rapid Deceleration Occurrence Frequency (times/hr)". The Examiner interprets the "average frequency" for multiple good driver and bad drivers as disclosed in Takahashi, embodies "an average occurrence probability of high-accident-correlation driving acts of all contractors" as claimed.

	Takahashi, Chintakindi, and Sendhoff do not teach: wherein an all-contractors priority-attention-driving-act average occurrence probability extraction unit extracts an average occurrence probability of all of the contractors for the priority attention driving act based on the average occurrence probability of the high-accident-correlation driving acts of all of the contractors to the automobile insurance.

	However, Webster discloses: in Par [0111], "In other aspects, the ranking metrics may be based upon a comparison of certain data included in the sets of telematics data for each driver within a comparison group. In accordance with such aspects, one or more specific metrics may be selected and compared based upon their relative importance and relevance in ascertaining safe driving. To provide an illustrative example, the ranking metric may be based upon each average vehicle's velocity on one or more roads or how often each vehicle drives in excess of the posted speed limit. To this end, the vehicle speed from the first set of telematics data may be compared with the vehicle speed for each of the vehicles from the second set of telematics data"; AND, in Par [0113], "To provide another illustrative example, one or more metrics included in the first and second sets of telematics data may be compared to an optimum value, or range of values, for each particular type of telematics data or sensor metric being compared. Using such a system, each driver may be ranked according to how close he or she drove at particular times, on particular routes or particular roads, on average, etc., within these defined ranges. In various aspects, these ranges may also be dynamically updated as competition increases (e.g., “tightened up”) among drivers within the same comparison group, thereby further incentivizing good driving behavior to remain a top-ranking driver".
	
	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine calculating an average occurrence probability of high-accident-correlation driving acts of all drivers (i.e., contractors to the automobile insurance) as disclosed in Takahashi with extracting an average occurrence probability of all of the drivers for the priority attention driving act based on the average occurrence probability of the high-accident-correlation driving acts of all of the drivers (i.e., contractors) as disclosed in Webster with the motivation that "some vehicle operators may receive discounts on their automobile insurance premiums if they are ranked high, while other vehicle operators may receive recommendations on how to  improve their driving habits in order to improve their rank within a comparison group" (Webster, Par [0004]).

16.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Chintakindi in view of U.S. Patent No. 10,679,297 by inventor Stephen Young filed on June 6, 2017 (hereafter, Young): 

a)	Regarding Claim 7, Takahashi and Chintakindi do not teach: The information processing apparatus according to claim 6, wherein the display image generation unit generates a display image indicating comparison between the degree of risk of the priority attention driving act in the driving risk tendency and a degree of risk corresponding to a discount rate of insurance premiums of the automobile insurance.

	However, Young discloses in:  [Col 11, Ln 47-61], "After sending the notification, at block 136, the computing system 10 may send recommended actions for the applicant to consider to reduce the current rate 152. For instance, the computing system 10 may present a list of suggested actions that may reduce the current rate 152 along with a monetary value that corresponds to the amount in which the current rate may change. For instance, the computing system 10 may indicate that reducing the amount of times that the applicant brakes abruptly may reduce the current rate 152 by $5, limiting highway driving may reduce the current rate 152 by $10, taking a defensive driving course may reduce the current rate 152 by $50, and the like. The recommendations may be presented to the applicant in the same manner as the notification of block 134 is presented"; AND, in [Col 12, Ln 9-25], "In addition, FIG. 13 illustrates an example visualization 180 depicting a current rate 152 along with a list of recommended actions that may reduce the current rate 152. As shown in FIG. 13, the recommended actions may include recommended actions to reduce hard braking, limit freeway driving, spending money at a partner organization, and taking a safe driver course. In certain embodiments, the applicant may select one or more of the recommended actions, and the current rate 152 within the visualization 180 may be adjusted based on the corresponding value of the recommended action. The computing system 10 may also continue to monitor the behavior of the applicant with respect to the selected options to verify that the applicant has adjusted his behavior accordingly and that the current rate 152 should be maintained based on the monitor variables". Also See Figure 13.

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts as disclosed in Takahashi and Chintakindi with generating a display comparing the degree of risk of the priority attention driving acts and an insurance discount as disclosed in Young with the motivation of providing visualization of premiums and discounts as discussed extensively in Young. 	

b)	Regarding Claim 8, Takahashi and Chintakindi do not teach: The information processing apparatus according to claim 7, wherein the display image generation unit generates a display image in which a comment for promoting improvement in a driving act is added for a priority attention driving act in which the degree of risk of the priority attention driving act in the driving risk tendency is lower than a degree of risk that is an index of the discount rate of insurance premiums of the automobile insurance.

	However, Young discloses in [Col 12, Ln 9-25], "FIG. 13 illustrates an example visualization 180 depicting a current rate 152 along with a list of recommended actions that may reduce the current rate 152. As shown in FIG. 13, the recommended actions may include recommended actions to reduce hard braking, limit freeway driving, spending money at a partner organization, and taking a safe driver course. In certain embodiments, the applicant may select one or more of the recommended actions, and the current rate 152 within the visualization 180 may be adjusted based on the corresponding value of the recommended action. The computing system 10 may also continue to monitor the behavior of the applicant with respect to the selected options to verify that the applicant has adjusted his behavior accordingly and that the current rate 152 should be maintained based on the monitor variables". Also see Fig. 13 "Recommended Acton to Reduce Rate. Reduce Hard Braking".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts as disclosed in Takahashi and Chintakindi with generating a display having a comment promoting improvement in a driving act as disclosed in Young as a combination of prior art elements according to known methods to yield predictable results. 	

c)	Regarding Claim 9, Takahashi and Chintakindi do not teach: The information processing apparatus according to claim 8, wherein the discount rate of insurance premiums is set on a basis of a function indicating that the discount rate becomes lower as the degree of risk increases and the discount rate becomes higher as the degree of risk decreases.

	However, Young discloses in [Col 12, Ln 45-60], "Referring back to block 130, if the received data is within the expected values of the policy, the computing system may return to block 128 and continue to monitor the data. In some embodiments, if the data indicates that the applicant is driving better than expected, the computing system 10 may decrease the premium rate. As such, the computing system 10 may provide the visualization 170 that indicates to the applicant that the current rate 152 is decreasing. As a result, the decreased rate due to the improved driving behavior may encourage the applicant to drive better and thus reduce his risk score with regard to vehicle insurance. FIG. 12, for example, illustrates the visualization 170 that indicates how the current rate 152 may decrease when the data received at block 128 is lower than the expected values of the policy or indicates that the applicant is associated with less risk than previously determined".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts as disclosed in Takahashi and Chintakindi wherein the discount rate of insurance premiums is set on a basis of a function indicating that the discount rate becomes lower as the degree of risk increases and the discount rate becomes higher as the degree of risk decreases as disclosed in Young as a combination of prior art elements according to known methods to yield predictable results. 	

d)	Regarding Claim 10, Takahashi teaches: The information processing apparatus according to claim 7, wherein the display image generation unit sets a safety index based on the degree of risk of the priority attention driving act and generates a display image in which the safety index is added (Takahashi, Par [0036]). The Examiner interprets item 210 for a particular driver as disclosed in Takahashi Figure 2 comprises a "safety index" as claimed.

17.	Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Chintakindi and Young in view of U.S. Patent Application Publication No. 2002/0128882 by inventor Shigeru Nakagawa, et al., filed on February 27, 2002 (hereafter Nakagawa): 

a)	Regarding Claim 12, Takahashi, Chintakindi, and Young do not teach: The information processing apparatus according to claim 7, wherein the display image generation unit generates a display image in which a moving image for promoting an improvement in a driving act is added for a priority attention driving act in which the degree of risk of the priority attention driving act in the driving risk tendency is lower than a degree of risk that is an index of the discount rate of insurance premiums of the automobile insurance.

	However, Nakagawa discloses in: Par [0078], "Also, in step ST10 in FIG. 5, in addition to displaying the car insurance premium or estimate on the screen it is also possible to display the actions that lead to any increase in premium in video form. For example, in the check items shown in FIG. 6, the pass rate for headrest adjustment was low. Therefore, a movie can be run to show the injuries that can result in a collision when headrest heights are not suitably adjusted"; AND, in Par [0079], "When a movie is displayed, the voice output means 13 will replay the sounds of tires squealing with sudden braking, the sound of another car colliding into the rear of the car, and a person's voice yelling out, "Watch out!" as audio data to reinforce the dangerous situation to the user. After the dangerous situation is displayed, a video and written and audio information will be used to guide a user into correct use of the head rests".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts and displaying improvement content such as images and comments as disclosed in Takahashi, Chintakindi, and Young with displaying image in which a moving image for promoting an improvement in a driving act is added as disclosed in Nakagawa as a combination of prior art elements according to known methods to yield predictable results. 	

18.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi, Chintakindi and Young in view of Japanese Patent Application Publication No. 2004-038489 by inventor Yoshiki Nishimura, et al., filed on July 2, 2002 (hereafter Nishimura): 

a)	Regarding Claim 13, Takahashi, Chintakindi, and Young do not teach: The information processing apparatus according to claim 7, wherein the display image generation unit generates a display image of a traveling route of the vehicle driven by the driver and generates a display image in which a position having a degree of risk higher than a predetermined degree of risk is displayed in a predetermined color on the traveling route based on information on the driving risk tendency.

	However, Nishimura discloses on p. 1, Pars 8-11, "Specifically, examples of dangerous driving include, for example, sudden acceleration or sudden braking, excessive speed, forgetting to stop temporarily, suddenly changing lanes, insufficient deceleration at an intersection or just before a curve, and the like. The dangerous driving information includes, for example, a pattern of dangerous driving, date and time of occurrence, location and speed / acceleration of the vehicle at that time. Dangerous driving is detected by comparing the vehicle speed included in the driving data at each point with road traffic information (regulated speed, slowing down, etc.) at each point. From the vehicle speed, position information, and time included in the vehicle travel data, the vehicle acceleration, travel direction, travel distance, and vehicle state at each point are derived, and these data and the road at each point are derived. A method of detecting dangerous driving (sudden acceleration, sudden braking, reverse driving, sudden lane change, etc.) by comparing with traffic information or a predetermined judgment value may be used. According to the second aspect of the present invention, when dangerous driving is detected by the dangerous driving detecting means, dangerous driving information on the dangerous driving is displayed on the map image together with the driving mode of the vehicle and the road traffic information. Since the information is displayed, the situation at the time of occurrence of the dangerous driving can be easily grasped, and the cause of the occurrence of the dangerous driving can be easily analyzed and specified. According to a third aspect of the present invention, in the vehicle operation management device according to the first or second aspect, a plurality of objects corresponding to the vehicle are arranged on the map image along a traveling route of the vehicle. The traveling mode of the vehicle is displayed on the map image by associating the color of the vehicle with the speed of the vehicle".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine determining priority attention driving acts and displaying improvement content such as images and comments as disclosed in Takahashi, Chintakindi, and Young with generating a display image of a traveling route of the vehicle driven by the driver and generating a display image in which a position having a degree of risk higher than a predetermined degree of risk is displayed as disclosed in Nishimura as a combination of prior art elements according to known methods to yield predictable results. 	


19.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi and Chintakindi in view U.S. Patent Application Publication No. 2018/03459981 by inventor Dana Ferguson, et al., filed on June 5, 2017 (hereafter, Ferguson): 

a)	Regarding Claim 14, Takahashi teaches:  

	a driving state accumulation unit configured to extract information resulting from driving acts of the driver who drives the vehicle, and accumulate detection results of driving states of the driver in a driving state database; a map information acquisition unit configured to acquire positional information related to the vehicle driven by the driver, extract map information based on the positional information, and accumulate the extracted map information in the driving state database; an action information acquisition unit configured to detect action information of the vehicle driven by the driver, and accumulate the detected action information in the driving state database (Takahashi, Par [0024]).

	Takahashi does not teach:  a vehicle … outside image information acquisition unit that detects vehicle … outside image information of the vehicle driven by the driver and accumulates the detected information in the driving state accumulation unit as the driving state.  However, Chintakindi discloses in [Col 22, Ln 43 to Col 23, Ln 8], "Another input into the driver-contextual risk score engine 261A is the contextual information dataset 264. The contextual information dataset 264 may include various information, such as risk map attributes as described above (such as road type, junction type, no. of lanes etc.), traffic dynamics, and the traffic scene, such as derived features from the circumference around the vehicle. In some examples, the contextual information dataset 264 may include weather data (e.g., ambient temperature, ambient lightning conditions, time of day, daytime, nighttime, twilight, clear, dry, wet, fog, rain, ice, snow, clouds, or sun glare), ... infrastructure data, … traffic data … The contextual information dataset 264 and contextual information may be generated from various methods such as: a forward-facing camera or a lidar-camera as in an autonomous set-up. This contextual information dataset 264 is then utilized by the driver-contextual risk score engine 261A to help determine the driver-contextual risk score dataset 261".

	Takahashi also does not teach:  a biological information acquisition unit that detects biological information of the driver and accumulates the detected information in the driving state accumulation unit as the driving state.  However, Chintakindi discloses in [Col 24, Ln 1-17], "In some cases, the input device 214 may be configured to communicate driver frustration level information via a telecommunications network directly to the frustration index dataset 266. In some cases, one or more sensors may be used (e.g., biometric sensors, pressure sensors, microphones, etc.) may be used to generate a signal representative of a driver's level of frustration, without the driver consciously providing the information. For example, one or more biometric sensors may be used to sense an increase in a heart rate, breathing rate, and/or the like. In other cases, a pressure sensor may be embedded within the steering wheel of the vehicle and configured for sensing a grip pressure (e.g., an ongoing pressure). Such examples illustrative and are not to limit the sensor type or location to the enumerated examples. This road frustration index dataset 266 is then utilized by the driver-contextual risk score engine 261A to help determine the driver-contextual risk score dataset 261".

	Takahashi and Chintakindi also do not teach: a vehicle inside … image information acquisition unit that detects vehicle inside … image information of the vehicle driven by the driver. However, Ferguson discloses in Par [0027],"The sensors 111 of vehicle 110 may further include one or more cameras and proximity sensors capable of recording additional conditions inside or outside of the vehicle 110. Internal cameras may detect conditions such as the number of the passengers in the vehicle 110, and potential sources of driver distraction within the vehicle (e.g., pets, phone usage, and unsecured objects in the vehicle). External cameras and proximity sensors may be configured to detect nearby vehicles, vehicle spacing, traffic levels, road conditions and obstacles, traffic obstructions, animals, cyclists, pedestrians, precipitation levels, light levels, sun position, and other conditions that may factor into driving operations of vehicle 110".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine acquiring and storing (i.e., accumulating) driving state information, position (i.e., map) information, and acceleration (i.e., action) information as disclosed in Takahashi with acquiring and storing external camera (i.e. outside image) information, and biometric information as disclosed in Chintakindi and with acquiring and storing conditions inside the vehicle using cameras as disclosed in Ferguson as a combination of prior art elements according to known methods to yield predictable results.

b)	Regarding Claim 15, Takahashi discloses: The information processing apparatus according to claim 14, wherein the positional information is detected by a … device …, and wherein the information processing apparatus further includes a transmission unit configured to transmit the display image generated by the display image generation unit to the … device … (Takahashi, Par [0022], [0028]). Takahashi discloses in Par [0028], "The terminal device 100 can communicate with the telematics center 160 via the network 140. The aforementioned user information transmission unit 111 and travel history transmission unit 113 transmit data to the telematics center 160 via this network 140 and the driving diagnosis result display unit 114 receives, for example, the driving diagnosis result from the telematics center 160 via the network 140. Alternatively, as another preferred embodiment, the driving diagnosis result display unit 114 itself may diagnose the driving characteristics based on information accumulated in the storage device 130".  Per Takahashi Figure 1, item 114 is part of the Terminal Device. Takahashi does not specifically disclose the Terminal Device is a mobile device carried by the driver.  

	However, Chintakindi discloses in [Col 14, Ln 63 to Col 15, Ln 30], "In some embodiments, the mobile computing device 141a or the vehicle computing device 341 may also be configured to collect drive data using, e.g., an accelerometer, GPS, gyroscope, etc. of the mobile computing device 141a and/or the vehicle computing device 341. Drive data may include vehicle telematics data or any other data related to events occurring during a vehicle's trip (e.g., an impact to a part of the vehicle, a deployed airbag, a hard turning event, a hard braking event, an extended traffic slowdown, etc.). For example, drive data may include location information, such as GPS coordinates, indicating the geographical location of the mobile computing device 141a or the vehicle computing device 341 as well as speed and acceleration data that may be used to detect speeding, cornering, hard-braking, slow traffic and/or other such events. The mobile computing device 141a or the vehicle computing device 341 may be further configured to evaluate the drive data and to send notifications to the vehicle telematics system (e.g., application servers 305, computing devices 141b, 151, 161, etc.). Further, the mobile computing devices 141a or the vehicle computing device 341 may send notifications to specific computing devices or servers belonging to insurance providers interested in monitoring (or tracking) users of the mobile computing device 141a or the vehicle computing device 341. As such, for example, an insurance provider via servers or computing devices (e.g., 151, 305, etc.) may monitor the driving behavior of a driver of a vehicle 302 based on notifications sent from the driver's mobile computing device 141a or the vehicle computing device 341"; AND, in [Col 25, Ln 45-53] At 710, the driver score system 250 may receive telematics information corresponding to a driver. In some cases, the telematics information may be received from a vehicle telematics system, wherein a mobile computing device 141a or a vehicle computing device 341 may be configured to collect telematics information using, e.g., an accelerometer, GPS, gyroscope, etc. of the mobile computing device 141a and/or the vehicle computing device 341 (on-board telematics device) or any combination thereof".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a device (i.e. Terminal Device) to detect positional information and generate/transmit a display image as disclosed in Takahashi with the device being a mobile device carried by a driver as disclosed in Chintakindi as a combination of prior art elements according to known methods to yield predictable results.
   	
20.	Claims 16 and 17 disclose substantially the same subject matter as Claim 1 and are rejected using the same art and rationale as previously set forth.

21.	Claims 18, 19, and 20 disclose substantially the same subject matter as Claims 1, 16, and 17 except for "an information processing apparatus that is configured to be carried by a driver who drives a vehicle.  As previously described for Claim 15, Takahashi discloses a "Terminal Device" in Par [0022] as cited in Claim 1 above.   Takahashi also discloses in Par [0028], "The terminal device 100 can communicate with the telematics center 160 via the network 140. The aforementioned user information transmission unit 111 and travel history transmission unit 113 transmit data to the telematics center 160 via this network 140 and the driving diagnosis result display unit 114 receives, for example, the driving diagnosis result from the telematics center 160 via the network 140. Alternatively, as another preferred embodiment, the driving diagnosis result display unit 114 itself may diagnose the driving characteristics based on information accumulated in the storage device 130".  Per Takahashi Figure 1, item 114 is part of the Terminal Device. Takahashi does not specifically disclose the Terminal Device is a mobile device carried by the driver.  

	However, Chintakindi discloses in [Col 14, Ln 63 to Col 15, Ln 30], "In some embodiments, the mobile computing device 141a or the vehicle computing device 341 may also be configured to collect drive data using, e.g., an accelerometer, GPS, gyroscope, etc. of the mobile computing device 141a and/or the vehicle computing device 341. Drive data may include vehicle telematics data or any other data related to events occurring during a vehicle's trip (e.g., an impact to a part of the vehicle, a deployed airbag, a hard turning event, a hard braking event, an extended traffic slowdown, etc.). For example, drive data may include location information, such as GPS coordinates, indicating the geographical location of the mobile computing device 141a or the vehicle computing device 341 as well as speed and acceleration data that may be used to detect speeding, cornering, hard-braking, slow traffic and/or other such events. The mobile computing device 141a or the vehicle computing device 341 may be further configured to evaluate the drive data and to send notifications to the vehicle telematics system (e.g., application servers 305, computing devices 141b, 151, 161, etc.). Further, the mobile computing devices 141a or the vehicle computing device 341 may send notifications to specific computing devices or servers belonging to insurance providers interested in monitoring (or tracking) users of the mobile computing device 141a or the vehicle computing device 341. As such, for example, an insurance provider via servers or computing devices (e.g., 151, 305, etc.) may monitor the driving behavior of a driver of a vehicle 302 based on notifications sent from the driver's mobile computing device 141a or the vehicle computing device 341"; AND, in [Col 25, Ln 45-53] "At 710, the driver score system 250 may receive telematics information corresponding to a driver. In some cases, the telematics information may be received from a vehicle telematics system, wherein a mobile computing device 141a or a vehicle computing device 341 may be configured to collect telematics information using, e.g., an accelerometer, GPS, gyroscope, etc. of the mobile computing device 141a and/or the vehicle computing device 341 (on-board telematics device) or any combination thereof"; AND, in [Col 11, Ln 13-45] FIG. 2 shows an illustrative block diagram of a system 200 for generating and using an overall driving risk index value that may be used by one or more users in accordance with aspects of this disclosure. The system 200 may include a vehicle 210, one or more user devices 220 associated with a user (e.g., a driver, etc.) of the vehicle 210, and a risk-predictive modeling system 240 that may be associated with a business entity (e.g., an insurance provider, a vehicle manufacturer, a global positioning company, etc.) or governmental agency having an interest in assessing and/or minimizing a level of frustration being experienced by a driver when travelling on one or more segments of road upon which the user travels within the vehicle. The one or more user devices 220 may include a variety of personal computing devices including, but not limited to, a phone (e.g., a smart phone 220a), a personal computer 220b, a laptop computer 220c, a tablet computer 220d, a personal navigation device 110b, a vehicle's computer system, and/or the like. In some cases, the user devices 220 may comprise the illustrative user device 230 that may include a user interface 231 that may be capable of displaying one or more user interface screens 233 on a display device 235. The user interface screens 233 may include screens for displaying information to the user and/or receiving information from the user. The user device 230 may further include a processor 237, one or more memory devices 239 and a communication interface 238. In some cases, one or more of the user interfaces 231, the user interface screens 233, the display device 235, the processor 237, the one or more memory devices 239, and/or the communication interface 238 may be implemented similarly to the corresponding features discussed in reference to FIGS. 1A and 1B".

	At the time the Application was filed it would have been obvious to a person having ordinary skill in the art to combine a device (i.e. Terminal Device) to detect positional information, detect acceleration, transmit the info via a communication unit, and generate/acquire an image based on a high accident correlation driving risk tendency as disclosed in Takahashi with the device being a mobile device carried by a driver as disclosed in Chintakindi as a combination of prior art elements according to known methods to yield predictable results.

22.	The Examiner is unable to find prior art that teaches Claim 11; however, this claim will not overcome the rejection under 35 U.S.C. 101.

Additional Prior Art Considered
23.	The following documents were reviewed by Examiner and contain relevant, timely prior art not specifically cited in the prosecution of the instant application.  These references further encompass the inventive concept described in the instant application:

a)	U.S. Patent Publication No. 2015/0032481 filed on 7/26/2013 by inventor Stephen K. Norling-Christensen (cited in the prior Office Action) discloses "Methods, financial systems, and devices of administering insurance policies with premiums based on user behavior monitored by a communication device" (Abstract).

b)	U.S. Patent Publication No. 2014/0095305 filed on 10/1/2013 by inventor David Armitage discloses, "Methods and systems for providing incentives for safe driving include collecting data from a vehicle monitoring system, analyzing the data from the vehicle monitoring system to create a driver report with an overall score, delivering the driver report to a target driver, and rewarding the target driver based on at least the overall score" (Abstract).

Conclusion
24.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLANE LICKTEIG whose telephone number is (571)272-0378.  The examiner can normally be reached Mon-Thu from 7:00 a.m. to 11 a.m., Central Standard Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER KALINOWSKI can be reached at 571-272-6771.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BLANE LICKTEIG/
Examiner, Art Unit 3691
/ALEXANDER G KALINOWSKI/
Supervisory Patent Examiner, Art Unit 3691